Exhibit 10.4

 

LeafGroup_Logo (1) [lfgr20161231ex104667857001.jpg]

 

AMENDED AND RESTATED LEAF GROUP LTD.  
2010 INCENTIVE AWARD PLAN

 

ARTICLE 1.

PURPOSE

The purpose of the Amended and Restated Leaf Group Ltd. 2010 Incentive Award
Plan (the “Plan”) is to promote the success and enhance the value of Leaf Group
Ltd. (formerly known as Demand Media, Inc.) (the “Company”) by linking the
individual interests of the members of the Board,  Employees and Consultants to
those of the Company’s stockholders and by providing such individuals with an
incentive for outstanding performance to generate superior returns to the
Company’s stockholders.  The Plan is further intended to provide flexibility to
the Company in its ability to motivate, attract, and retain the services of
members of the Board,  Employees and Consultants upon whose judgment, interest,
and special effort the successful conduct of the Company’s operation is largely
dependent.  The Plan amends and restates in its entirety the Leaf Group Ltd.
2010 Incentive Award Plan (the “Original Plan”).

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12 hereof.    With reference
to the duties of the Committee under the Plan which have been delegated to one
or more persons pursuant to Section 12.6 hereof, or which the Board has assumed,
the term “Administrator” shall refer to such person(s) unless the Committee or
the Board has revoked such delegation or the Board has terminated the assumption
of such duties.

2.2 “Affiliate” shall mean any Parent or Subsidiary.

2.3 “Applicable Accounting Standards” shall mean Generally Accepted Accounting
Principles in the United States, International Financial Reporting Standards or
such other



--------------------------------------------------------------------------------

 



accounting principles or standards as may apply to the Company’s financial
statements under United States federal securities laws from time to time.

2.4 “Award” shall mean an Option, a Restricted Stock Award, a Restricted Stock
Unit Award, a Performance Award, a Dividend Equivalent Award, a Deferred Stock
Award, a Stock Payment Award, a Stock Appreciation Right, an Other Incentive
Award or a Performance Share Award, which may be awarded or granted under the
Plan.

2.5 “Award Agreement” shall mean any written notice, agreement, contract or
other instrument or document evidencing an Award, including through electronic
medium, which shall contain such terms and conditions with respect to an Award
as the Administrator shall determine, consistent with the Plan.

2.6 “Board” shall mean the Board of Directors of the Company.

2.7 “Cause” shall mean, with respect to any Participant, “Cause” as defined in
such Participant’s employment agreement with the Company if such an agreement
exists and contains a definition of Cause or, if no such agreement exists or
such agreement does not contain a definition of Cause, then Cause shall mean (i)
the Participant’s unauthorized use or disclosure of confidential information or
trade secrets of the Company or any Subsidiary or any other material breach of a
written agreement between the Participant and the Company, including without
limitation a material breach of any employment or confidentiality agreement;
(ii) the Participant’s indictment for, or the entry of a plea of guilty or nolo
contendere by the Participant to, a felony under the laws of the United States
or any state thereof or other foreign jurisdiction or any crime involving
dishonesty or moral turpitude; (iii) the Participant’s gross negligence or
willful misconduct or the Participant’s willful or repeated failure or refusal
to substantially perform assigned duties; (iv) any act of fraud, embezzlement,
material misappropriation or dishonesty committed by the Participant against the
Company or any Subsidiary; or (v) any acts, omissions or statements by a
Participant which the Company reasonably determines to be materially detrimental
or damaging to the reputation, operations, prospects or business relations of
the Company or any Subsidiary.

2.8 “Change in Control” shall mean the occurrence of any of the following
events:

(a) The consummation of a transaction or series of transactions (other than an
offering of Shares to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act) (other than the Company, any of its Parents or Subsidiaries,
an employee benefit plan maintained by the Company or any of its Parents or
Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s securities outstanding immediately after such acquisition; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a

2

 

--------------------------------------------------------------------------------

 



director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 2.8(a) or Section
2.8(c)) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case, other than a transaction:

(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)), directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
 provided,  however, that no person or group shall be treated for purposes of
this Section ‎2.8(c)(ii) as beneficially owning 50% or more of the combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company prior to the consummation of the transaction; or

(d) The Company’s stockholders approve a liquidation or dissolution of the
Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
that is subject to Section 409A of the Code, to the extent required to avoid the
imposition of additional taxes under Section 409A of the Code, the transaction
or event described in subsection (a), (b), (c) or (d) with respect to such Award
shall only constitute a Change in Control for purposes of the payment timing of
such Award if such transaction also constitutes a “change in control event,” as
defined in Treasury Regulation §1.409A-3(i)(5).

Consistent with the terms of this Section 2.8, the Administrator shall have full
and final authority to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.



3

 

--------------------------------------------------------------------------------

 



2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder, whether issued prior or subsequent to the grant of any Award. 

2.10 “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board described in Article 12 hereof.

2.11 “Common Stock” shall mean the common stock of the Company, par value
$0.0001 per share.

2.12 “Company” shall mean Leaf Group Ltd., a Delaware corporation.

2.13 “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Affiliate that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement or any successor Form thereto or,
prior to the Public Trading Date, under Rule 701 of the Securities Act.

2.14  “Covered Employee” shall mean any Employee who is, or could become, a
“covered employee” within the meaning of Section 162(m) of the Code.

2.15 “Deferred Stock” shall mean a right to receive Shares awarded under Section
9.4 hereof.

2.16 “Director” shall mean a member of the Board, as constituted from time to
time.

2.17 “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 9.2
hereof.

2.18 “DRO” shall mean a “domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder. 

2.19 “Effective Date” shall mean, for purposes of the Plan (as amended  and
restated), the date on which the Plan is approved by the Company’s stockholders;
provided, however, that solely for purposes of the last sentence of Section 13.1
hereof (regarding ISOs), the Effective Date shall be the date on which the Plan
(as amended and restated) is adopted by the Board, subject to approval of the
Plan (as amended and restated) by the Company’s stockholders.  Notwithstanding
the foregoing, the Original Plan shall remain in effect on its existing terms
unless and until the Plan (as amended and restated) is approved by the Company’s
stockholders.

2.20 “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Administrator.

2.21 “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code) of the Company or of any Affiliate.



4

 

--------------------------------------------------------------------------------

 



2.22 “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of shares of Common Stock (or other securities
of the Company) or the share price of Common Stock (or other securities) and
causes a change in the per share value of the Common Stock underlying
outstanding Awards.

2.23 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.24 “Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a) If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or (iii)
listed, quoted or traded on any automated quotation system, its Fair Market
Value shall be the closing sales price for a share of Common Stock as quoted on
such exchange or system for such date or, if there is no closing sales price for
a share of Common Stock on the date in question, the closing sales price for a
share of Common Stock on the last preceding date for which such quotation
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities
exchange, national market system or automated quotation system, but the Common
Stock is regularly quoted by a recognized securities dealer, its Fair Market
Value shall be the mean of the high bid and low asked prices for such date or,
if there are no high bid and low asked prices for a share of Common Stock on
such date, the high bid and low asked prices for a share of Common Stock on the
last preceding date for which such information exists, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.25  “Greater Than 10% Stockholder” shall mean an individual then-owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any “parent
corporation” or “subsidiary corporation” (as defined in Sections 424(e) and
424(f) of the Code, respectively).

2.26 “Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.

2.27 “Individual Award Limit” shall mean the cash and share limits applicable to
Awards granted under the Plan, as set forth in Section 3.3 hereof. 

2.28 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.



5

 

--------------------------------------------------------------------------------

 



2.29 “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option or which is designated as an Incentive Stock Option but does not
meet the applicable requirements of Section 422 of the Code.

2.30 “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 6  hereof.  An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option;  provided,  however,
that Options granted to Non-Employee Directors and Consultants shall only be
Non-Qualified Stock Options.

2.31 “Original Plan” shall mean the Demand Media, Inc. 2010 Incentive Award
Plan.

2.32 “Other Incentive Award” shall mean an Award denominated in, linked to or
derived from Shares or value metrics related to Shares, granted pursuant to
Section 9.7 hereof.

2.33 “Parent” shall mean any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities ending with the Company if each of
the entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing more than fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

2.34 “Participant” shall mean a person who has been granted an Award.

2.35 “Performance Award” shall mean an Award that is granted under Section 9.1
hereof.

2.36 “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

2.37 “Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:

(a) The Performance Criteria that shall be used to establish Performance Goals
are limited to the following: (i) net earnings (either before or after one or
more of the following: (A) interest, (B) taxes, (C) depreciation, (D)
amortization, (E) non-cash equity-based compensation expense and (F) other
non-cash items impacting net earnings from time to time); (ii) gross or net
sales or revenue; (iii) net income (either before or after taxes); (iv) adjusted
net income; (v) operating earnings or profit; (vi) cash flow (including, but not
limited to, operating cash flow, free cash flow and discretionary free cash
flow); (vii) return on assets; (viii) return on capital; (ix) return on
stockholders’ equity; (x) total stockholder return; (xi) return on sales; (xii)
gross or net profit or operating margin; (xiii) costs; (xiv) funds from
operations; (xv) expenses; (xvi) working capital; (xvii) earnings per share;
(xviii) adjusted earnings per share; (xix) price per share of Common Stock;
 (xx) regulatory body approval for commercialization of a product;  (xxi)
implementation or completion of critical projects or strategic transactions;
(xxii) market share; (xxiii) economic value; (xxiv) customer retention; (xxv)
sales-related goals; (xxvi) transaction-related goals (including, but not
limited to, gross transaction value or average revenue per transaction); (xxvii)
visitor and/or traffic metrics; and (xxviii) customer engagement

6

 

--------------------------------------------------------------------------------

 



metrics, any of which may be measured either in absolute terms for the Company
or any operating unit of the Company or as compared to any incremental increase
or decrease or as compared to results of a peer group or to market performance
indicators or indices.

(b) The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals.  Such adjustments may include, but are not limited to, one or
more of the following:  (i) items related to a change in accounting principle;
(ii) items relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the Performance Period;  (vii) items related to
the disposal of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
Applicable Accounting Standards;  (ix) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the Performance
Period; (x) any other items of significant income or expense which are
determined to be appropriate adjustments;  (xi) items relating to unusual or
extraordinary corporate transactions, events or developments, (xii)  items
related to amortization of acquired intangible assets; (xiii) items that are
outside the scope of the Company’s core, on-going business activities; (xiv)
items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; or (xix) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions.  For all Awards intended to qualify as Performance-Based
Compensation, such determinations shall be made within the time prescribed by,
and otherwise in compliance with, Section 162(m) of the Code.

2.38 “Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more Performance Criteria.  Depending on the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall Company performance or the performance of an Affiliate,
division, business unit, or an individual.  The achievement of each Performance
Goal shall be determined in accordance with Applicable Accounting Standards.

2.39 “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance Award.

2.40 “Performance Share Award” shall mean a contractual right awarded under
Section 9.6 hereof to receive a number of Shares or the cash value of such
number of Shares based on the attainment of specified Performance Goals or other
criteria determined by the Administrator. 

2.41 “Permitted Transferee” shall mean, with respect to a Participant, (a) prior
to the Public Trading Date, any “family member” of the Participant, as defined
under Rule 701 of the

7

 

--------------------------------------------------------------------------------

 



Securities Act and (b) on or after the Public Trading Date, any “family member”
of the Participant, as defined under the instructions to use of the Form S-8
Registration Statement under the Securities Act, or any other transferee
specifically approved by the Administrator after taking into account any state,
federal, local or foreign tax and securities laws applicable to transferable
Awards.  In addition, the Administrator, in its sole discretion, may determine
to permit a Participant to transfer Incentive Stock Options to a trust that
constitutes a Permitted Transferee if, under Section 671 of the Code and
applicable state law, the Participant is considered the sole beneficial owner of
the Incentive Stock Option while it is held in the trust.

2.42  “Plan” shall mean this Amended and Restated Leaf Group Ltd. 2010 Incentive
Award Plan, as it may be amended from time to time.

2.43 “Prior Plan” shall mean the Demand Media, Inc. 2006 Equity Incentive Plan,
as may be amended from time to time.

2.44 “Program” shall mean any program adopted by the Administrator pursuant to
the Plan containing the terms and conditions intended to govern a specified type
of Award granted under the Plan and pursuant to which such type of Award may be
granted under the Plan.

2.45 “Public Trading Date” shall mean the first date upon which Common Stock is
listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.

2.46 “Restricted Stock” shall mean Common Stock awarded under Article 8  hereof
that is subject to certain restrictions and may be subject to risk of forfeiture
or repurchase.

2.47 “Restricted Stock Unit” shall mean a contractual right awarded under
Section 9.5 hereof to receive in the future a Share or the cash value of a
Share.

2.48 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.49 “Share Limit” shall have the meaning provided in Section 3.1(a) hereof.

2.50 “Shares” shall mean shares of Common Stock.

2.51 “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 10 hereof.

2.52 “Stock Payment” shall mean a payment in the form of Shares awarded under
Section 9.3 hereof.

2.53 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.



8

 

--------------------------------------------------------------------------------

 



2.54 “Substitute Award” shall mean an Award granted under the Plan in connection
with a corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock, in any case, upon the assumption of, or in
substitution for, an outstanding equity award previously granted by a company or
other entity; provided,  however, that in no event shall the term “Substitute
Award” be construed to refer to an award made in connection with the
cancellation and repricing of an Option or Stock Appreciation Right.

2.55 “Termination of Service”  shall mean:

(a)  As to a Consultant, the time when the engagement of a Participant as a
Consultant to the Company and its Affiliates is terminated for any reason, with
or without Cause, including, without limitation, by resignation, discharge,
death or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment or service with the Company or
any Affiliate. 

(b) As to a Non-Employee Director, the time when a Participant who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in employment or service with the Company or any Affiliate.

(c) As to an Employee, the time when the employee-employer relationship between
a Participant and the Company and its Affiliates is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding terminations where the Participant
simultaneously commences or remains in employment or service with the Company or
any Affiliate. 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service has occurred,
whether any Termination of Service resulted from a discharge for Cause and all
questions of whether particular leaves of absence constitute a Termination of
Service;  provided,  however, that, with respect to Incentive Stock Options,
unless the Administrator otherwise provides in the terms of any Program,  Award
Agreement or otherwise, a leave of absence, change in status from an employee to
an independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service only if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code.  For purposes of the Plan,
a Participant’s employee-employer relationship or consultancy relationship shall
be deemed to be terminated in the event that the Affiliate employing or
contracting with such Participant ceases to remain an Affiliate following any
merger, sale of stock or other corporate transaction or event (including,
without limitation, a spin-off).





9

 

--------------------------------------------------------------------------------

 



ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Sections 3.1(b), 13.1 and 13.2 hereof, the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan
shall be equal to the sum of (i)  five million six hundred forty-seven thousand
eight hundred sixty-six (5,647,866) Shares and (ii) any Shares underlying awards
outstanding under the Prior Plan as of August 1, 2014 which, on or after such
date, terminate, expire or lapse for any reason without the delivery of Shares
to the holder thereof, and (iii) an annual increase on the first day of each
year beginning in 2015 and ending in 2020 equal to the lesser of (A) one million
two hundred thousand (1,200,000) Shares, (B) five percent (5%) of the Shares
outstanding (on an as converted basis) on the last day of the immediately
preceding fiscal year, assuming the conversion of any shares of preferred stock,
but excluding shares issuable upon the exercise or payment of stock options,
warrants and other equity securities with respect to which shares have not
actually been issued and (C) such smaller number of Shares as may be determined
by the Board (the “Share Limit”), all of which may be issued as Incentive Stock
Options, provided, however, that notwithstanding the foregoing, Shares added to
the Share Limit pursuant to Section 3.1(a)(ii) or Section 3.1(a)(iii) shall be
available for issuance as Incentive Stock Options only to the extent that making
such Shares available for issuance as Incentive Stock Options would not cause
any Incentive Stock Option to cease to qualify as such.  Notwithstanding the
foregoing, to the extent permitted under applicable law and applicable stock
exchange rules, Awards that provide for the delivery of Shares subsequent to the
applicable grant date may be granted in excess of the Share Limit if such Awards
provide for the forfeiture or cash settlement of such Awards to the extent that
insufficient Shares remain under the Share Limit at the time that Shares would
otherwise be issued in respect of such Award.  As of August 3, 2010, no further
awards may be granted under the Prior Plan, however, any awards under the Prior
Plan that are outstanding as of August 3, 2010 shall continue to be subject to
the terms and conditions of the Prior Plan.

(b) If any Award is forfeited, expires or is settled for cash (in whole or in
part), the Shares subject to such Award shall, to the extent of such forfeiture,
expiration or cash settlement, again be available for future grants of Awards
under the Plan and shall be added back to the Share Limit in the same number of
Shares as were debited from the Share Limit in respect of the grant of such
Award (as may be adjusted in accordance with Section 13.2
hereof).  Notwithstanding anything to the contrary contained herein, the
following Shares shall not be added back to the Share Limit and will not be
available for future grants of Awards:  (i)  Shares tendered by a Participant or
withheld by the Company in payment of the exercise price of an Option; (ii)
Shares tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) Shares purchased
on the open market with the cash proceeds from the exercise of Options.  Any
Shares repurchased by the Company under Section 8.4 hereof at the same price
paid by the Participant so that such shares are returned to the Company will
again be available for Awards.  The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan. 

10

 

--------------------------------------------------------------------------------

 



Notwithstanding the provisions of this Section 3.1(b), no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an incentive stock option under Section 422 of the
Code.

(c)Substitute Awards shall not reduce the Shares authorized for grant under the
Plan.  Additionally, in the event that a company acquired by the Company or any
Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan in the Board’s discretion
at the time of such acquisition or combination and shall not reduce the Shares
authorized for grant under the Plan;  provided,  however, that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employed by or
providing services to the Company or its Affiliates immediately prior to such
acquisition or combination.

 

3.2 Stock Distributed.  Any Shares distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Common Stock, treasury Common
Stock or Common Stock purchased on the open market.

3.3 Limitation on Number of Shares Subject to Awards.  Notwithstanding any
provision in the Plan to the contrary, and subject to Section 13.2 hereof, the
maximum aggregate number of Shares with respect to one or more Awards that may
be granted to any one person during any calendar year (measured from the date of
any grant) shall be one million(1,000,000) and the maximum aggregate amount of
cash that may be paid in cash during any calendar year (measured from the date
of any payment) with respect to one or more Awards payable in cash shall be ten
million dollars ($10,000,000) (together, the  “Individual Award Limits”).

 

ARTICLE 4.

GRANTING OF AWARDS

4.1 Participation.  The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom one or more Awards shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan.  No  Eligible Individual shall
have any right to be granted an Award pursuant to the Plan.

4.2 Award Agreement.    Each Award shall be evidenced by an Award Agreement
stating the terms and conditions applicable to such Award, consistent with the
requirements of the Plan and any applicable Program. 



11

 

--------------------------------------------------------------------------------

 



4.3 Limitations Applicable to Section 16 Persons.  Notwithstanding anything
contained herein to the contrary, with respect to any Award granted or awarded
to any individual who is then subject to Section 16 of the Exchange Act, the
Plan, any applicable Program and the applicable Award Agreement shall be subject
to any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act and any
amendments thereto) that are requirements for the application of such exemptive
rule, and such additional limitations shall be deemed to be incorporated by
reference into such Award to the extent permitted by applicable law.

4.4 At-Will Service.  Nothing in the Plan or in any Program or Award Agreement
hereunder shall confer upon any Participant any right to continue as an
Employee,  Director or Consultant of the Company or any Affiliate, or shall
interfere with or restrict in any way the rights of the Company and any
Affiliate, which rights are hereby expressly reserved, to discharge any
Participant at any time for any reason whatsoever, with or without Cause, and
with or without notice, or to terminate or change all other terms and conditions
of employment or engagement, except to the extent expressly provided otherwise
in a written agreement between the Participant and the Company or any Affiliate.

4.5 Foreign Participants.  Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Affiliates operate or have Employees,  Non-Employee Directors or
Consultants, or in order to comply with the requirements of any foreign
securities exchange, the Administrator, in its sole discretion, shall have the
power and authority to: (a) determine which Affiliates shall be covered by the
Plan;  (b) determine which Eligible Individuals outside the United States are
eligible to participate in the Plan;  (c) modify the terms and conditions of any
Award granted to Eligible Individuals outside the United States to comply with
applicable foreign laws or listing requirements of any such foreign securities
exchange; (d) establish subplans and modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable (any
such subplans and/or modifications shall be attached to the Plan as appendices);
provided,  however,  that no such subplans and/or modifications shall increase
the Share Limit or Individual Award Limits contained in Sections 3.1 and 3.3
hereof, respectively; and (e) take any action, before or after an Award is made,
that it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign securities exchange.  Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate the Code, the Exchange Act, the Securities Act,  the
rules of the securities exchange or automated quotation system on which the
Shares are listed, quoted or traded or any other applicable law.

4.6 Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan may, in
the sole discretion of the Administrator, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan.  Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.



12

 

--------------------------------------------------------------------------------

 



ARTICLE 5.

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION

5.1 Purpose.  The Committee, in its sole discretion, may determine whether any
Award is intended to qualify as Performance-Based Compensation.  If the
Committee, in its sole discretion, decides to grant an  Award to an  Eligible
Individual that is intended to qualify as Performance-Based Compensation,  then
the provisions of this Article 5  shall control over any contrary provision
contained in the Plan.  The Administrator may in its sole discretion grant
Awards to Eligible Individuals that are based on Performance Criteria or
Performance Goals but that do not satisfy the requirements of this Article 5
 and that are not intended to qualify as Performance-Based Compensation.  Unless
otherwise specified by the Administrator at the time of grant, the Performance
Criteria with respect to an Award intended to be Performance-Based Compensation
payable to a Covered Employee shall be determined on the basis of Applicable
Accounting Standards. 

5.2 Applicability.  The grant of an Award to an Eligible Individual for a
particular Performance Period shall not require the grant of an Award to such
Eligible Individual in any subsequent Performance Period and the grant of an
Award to any one Eligible Individual shall not require the grant of an Award to
any other Eligible Individual in such period or in any other period.

5.3 Procedures with Respect to Performance-Based Awards.  To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award which is intended to qualify as Performance-Based
Compensation, no later than ninety (90) days following the commencement of any
Performance Period or any designated fiscal period or period of service (or such
earlier time as may be required under Section 162(m) of the Code), the Committee
shall, in writing, (a) designate one or more Eligible Individuals,  (b) select
the Performance Criteria applicable to the Performance Period,  (c) establish
the Performance Goals and amounts of such Awards, as applicable, which may be
earned for such Performance Period based on the Performance Criteria, and (d)
specify the relationship between Performance Criteria and the Performance Goals
and the amounts of such Awards, as applicable, to be earned by each Covered
Employee for such Performance Period.  Following the completion of each
Performance Period, the Committee shall certify in writing whether and the
extent to which the applicable Performance Goals have been achieved for such
Performance Period.  In determining the amount earned under such Awards,  unless
otherwise provided in an Award Agreement,  the Committee shall have the right to
reduce or eliminate (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant, including the assessment of individual or corporate performance for
the Performance Period.

5.4 Payment of Performance-Based Awards.  Unless otherwise provided in the
applicable Program or Award Agreement (and only to the extent otherwise
permitted by Section 162(m)(4)(C) of the Code), the holder of an Award that is
intended to qualify as Performance-Based Compensation must be employed by the
Company or an Affiliate throughout the applicable Performance Period.    Unless
otherwise provided in the applicable Performance Goals,  

13

 

--------------------------------------------------------------------------------

 



Program or Award Agreement, a Participant shall be eligible to receive payment
pursuant to such Awards for a Performance Period only if and to the extent the
Performance Goals for such period are achieved.

5.5 Additional Limitations.  Notwithstanding any other provision of the Plan and
except as otherwise determined by the Administrator, any Award which is granted
to an Eligible Individual and is intended to qualify as Performance-Based
Compensation shall be subject to any additional limitations imposed under
Section 162(m) of the Code that are requirements for qualification as
Performance-Based Compensation, and the Plan, the Program and the Award
Agreement shall be deemed amended to the extent necessary to conform to such
requirements.

ARTICLE 6.

GRANTING OF OPTIONS

6.1 Granting of Options to Eligible Individuals.  The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine which shall
not be inconsistent with the Plan.

6.2 Qualification of Incentive Stock Options.  No Incentive Stock Option shall
be granted to any person who is not an Employee of the Company or any “parent
corporation” or “subsidiary corporation” of the Company (as defined in Sections
424(e) and 424(f) of the Code, respectively).  No person who qualifies as a
Greater Than 10% Stockholder may be granted an Incentive Stock Option unless
such Incentive Stock Option conforms to the applicable provisions of Section 422
of the Code.  Any Incentive Stock Option granted under the Plan may be modified
by the Administrator, with the consent of the Participant, to disqualify such
Option from treatment as an “incentive stock option” under Section 422 of the
Code.  To the extent that the aggregate fair market value of stock with respect
to which “incentive stock options” (within the meaning of Section 422 of the
Code, but without regard to Section 422(d) of the Code) are exercisable for the
first time by a Participant during any calendar year under the Plan and all
other plans of the Company and any Affiliate corporation thereof exceeds
$100,000, the Options shall be treated as Non-Qualified Stock Options to the
extent required by Section 422 of the Code.  The rule set forth in the preceding
sentence shall be applied by taking Options and other “incentive stock options”
into account in the order in which they were granted and the Fair Market Value
of stock shall be determined as of the time the respective options were granted.
In addition, to the extent that any Options otherwise fail to qualify as
Incentive Stock Options, such Options shall be treated as Nonqualified Stock
Options.

6.3 Option Exercise Price.  Except as provided in Section 6.6 hereof, the
exercise price per Share subject to each Option shall be set by the
Administrator, but shall not be less than 100% of the Fair Market Value of a
Share on the date the Option is granted (or, as to Incentive Stock Options, on
the date the Option is modified, extended or renewed for purposes of Section
424(h) of the Code).  In addition, in the case of Incentive Stock Options
granted to a Greater Than 10% Stockholder, such price shall not be less than
110% of the Fair Market Value of a Share on the date the Option is granted (or
the date the Option is modified, extended or renewed for purposes of Section
424(h) of the Code).



14

 

--------------------------------------------------------------------------------

 



6.4 Option Term.  The term of each Option shall be set by the Administrator in
its sole discretion; provided,  however, that the term shall not be more than
ten (10) years from the date the Option is granted, or five (5) years from the
date an Incentive Stock Option is granted to a Greater Than 10%
Stockholder.  The Administrator shall determine the time period, including the
time period following a Termination of Service, during which the Participant has
the right to exercise the vested Options, which time period may not extend
beyond the stated term of the Option. Except as limited by the requirements of
Section 409A or Section 422 of the Code, the Administrator may extend the term
of any outstanding Option, and may extend the time period during which vested
Options may be exercised, in connection with any Termination of Service of the
Participant, and, subject to Section 13.1 hereof, may amend any other term or
condition of such Option relating to such a Termination of Service.

6.5 Option Vesting.

(a) The terms and conditions pursuant to which an Option vests in the
Participant and becomes exercisable shall be determined by the Administrator and
set forth in the applicable Award Agreement.  Such vesting may be based on
service with the Company or any Affiliate, any of the Performance Criteria, or
any other criteria selected by the Administrator.  At any time after grant of an
Option, the Administrator may, in its sole discretion and subject to whatever
terms and conditions it selects, accelerate the vesting of the Option.

(b) No portion of an Option which is unexercisable at a Participant’s
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in a Program, the applicable
Award Agreement or by action of the Administrator following the grant of the
Option.

6.6 Substitute Awards.  Notwithstanding the foregoing provisions of this Article
6  to the contrary, in the case of an Option that is a Substitute Award, the
price per share of the shares subject to such Option may be less than the Fair
Market Value per share on the date of grant, provided,  however, that the excess
of: (a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate Fair
Market Value (as of the time immediately preceding the transaction giving rise
to the Substitute Award) of the shares of the predecessor entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate exercise price of such shares.

6.7 Substitution of Stock Appreciation Rights.  The Administrator may provide in
an applicable Program or the applicable Award Agreement evidencing the grant of
an Option that the Administrator, in its sole discretion, shall have the right
to substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option;  provided,  however, that such Stock Appreciation
Right shall be exercisable with respect to the same number of Shares for which
such substituted Option would have been exercisable, and shall also have the
same exercise price and remaining term as the substituted Option.



15

 

--------------------------------------------------------------------------------

 



ARTICLE 7.

EXERCISE OF OPTIONS

7.1 Partial Exercise.  An exercisable Option may be exercised in whole or in
part.  However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of shares.

7.2 Manner of Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised.  The notice shall be signed by the Participant or other person
then entitled to exercise the Option or such portion of the Option;

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act, the Exchange Act, any other
federal, state or foreign securities laws or regulations, the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded or any other applicable law.  The Administrator may, in
its sole discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, placing legends on
share certificates and issuing stop-transfer notices to agents and registrars;

(c) In the event that the Option shall be exercised pursuant to Section 11.3
hereof by any person or persons other than the Participant, appropriate proof of
the right of such person or persons to exercise the Option, as determined in the
sole discretion of the Administrator; and

(d) Full payment of the exercise price and applicable withholding taxes to the
stock administrator of the Company for the Shares with respect to which the
Option, or portion thereof, is exercised, in a manner permitted by Sections 11.1
and 11.2 hereof.

7.3 Notification Regarding Disposition.  The Participant shall give the Company
prompt written or electronic notice of any disposition of shares of Common Stock
acquired by exercise of an Incentive Stock Option which occurs within (a) two
years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such Participant, or (b) one year after the transfer of such shares to such
Participant.





16

 

--------------------------------------------------------------------------------

 



ARTICLE 8.

RESTRICTED STOCK

8.1 Award of Restricted Stock.

(a) The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock;  provided,  however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by applicable law.  In all cases,
legal consideration shall be required for each issuance of Restricted Stock to
the extent required by applicable law.

8.2 Rights as Stockholders.  Subject to Section 8.4 hereof, upon issuance of
Restricted Stock, the Participant shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in an applicable Program or in the applicable Award
Agreement, including the right to receive dividends and other distributions paid
or made with respect to the shares;  provided,  however, that, in the sole
discretion of the Administrator, any extraordinary distributions with respect to
the Shares shall be subject to the restrictions set forth in Section 8.3 hereof.
   In addition, any dividends paid with respect to shares of Restricted Stock
subject to performance-based vesting shall be subject to (and payable only upon
the attainment of) the same vesting conditions applicable to the underlying
performance-based vesting share of Restricted Stock.

8.3 Restrictions.  All shares of Restricted Stock (including any shares received
by Participants thereof with respect to shares of Restricted Stock as a result
of stock dividends, stock splits or any other form of recapitalization) shall,
in the terms of an applicable Program or in the applicable Award Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide.  Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Participant’s duration of employment,
directorship or consultancy with the Company, the Performance Criteria, Company
or Affiliate performance, individual performance or other criteria selected by
the Administrator.  Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.

8.4 Repurchase or Forfeiture of Restricted Stock.  If no price was paid by the
Participant for the Restricted Stock, upon a Termination of Service, the
Participant’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration. If a price was paid by the Participant for the
Restricted Stock, upon a Termination of Service, the Company shall have the

17

 

--------------------------------------------------------------------------------

 



right to repurchase from the Participant the unvested Restricted Stock
then-subject to restrictions at a cash price per share equal to the price paid
by the Participant for such Restricted Stock or such other amount as may be
specified in an applicable Program or the applicable Award Agreement.  The
Administrator in its sole discretion may provide that, upon certain events,
including without limitation a Change in Control, the Participant’s death,
retirement or disability, any other specified Termination of Service or any
other event, the Participant’s rights in unvested Restricted Stock shall not
lapse, such Restricted Stock shall vest and cease to be forfeitable and, if
applicable, the Company cease to have a right of repurchase.

8.5 Certificates for Restricted Stock.  Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine. 
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, in it sole discretion,
retain physical possession of any stock certificate until such time as all
applicable restrictions lapse.

8.6 Section 83(b) Election.  If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.

ARTICLE 9.

PERFORMANCE AWARDS,  DIVIDEND EQUIVALENTS,  STOCK PAYMENTS,  DEFERRED STOCK,
 RESTRICTED STOCK UNITS, PERFORMANCE SHARE AWARDS, OTHER INCENTIVE AWARDS

9.1 Performance Awards.

(a) The Administrator is authorized to grant Performance Awards to any Eligible
Individual and to determine whether such Performance Awards shall be
Performance-Based Compensation.  The value of Performance Awards may be linked
to any one or more of the Performance Criteria or other specific criteria
determined by the Administrator,  in each case on a specified date or dates or
over any period or periods determined by the Administrator.  Performance Awards
may be paid in cash, Shares or a combination of both, as determined by the
Administrator.

(b) Without limiting Section 9.1(a) hereof, the Administrator may grant
Performance Awards to any Eligible Individual in the form of a cash bonus
payable upon the attainment of objective Performance Goals, or such other
criteria, whether or not objective, which are established by the Administrator,
 in each case on a specified date or dates or over any period or periods
determined by the Administrator.  Any such bonuses paid to a Participant which
are intended to be Performance-Based Compensation shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Article 5  hereof.



18

 

--------------------------------------------------------------------------------

 



9.2 Dividend Equivalents.

(a) Subject to Section 9.2(b) hereof, Dividend Equivalents may be granted by the
Administrator, either alone or in tandem with another Award, based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date the Dividend Equivalents are granted to a
Participant and the date such Dividend Equivalents terminate or expire, as
determined by the Administrator.  Such Dividend Equivalents shall be converted
to cash or additional shares of Common Stock by such formula and at such time
and subject to such limitations as may be determined by the Administrator.  In
addition, Dividend Equivalents with respect to Shares covered by an Award shall
only be paid out to the Participant at the same time or times and to the same
extent that the vesting conditions, if any, are subsequently satisfied and the
Award vests with respect to such Shares.

(b) Notwithstanding the foregoing, (i) no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights, unless otherwise
determined by the Administrator and (ii) any Dividend Equivalents that may
become payable with respect to Awards subject to performance-based vesting shall
be subject to (and payable only upon the attainment of) the same vesting
conditions applicable to the underlying performance-based vesting Award.

9.3 Stock Payments.  The Administrator is authorized to make one or more Stock
Payments to any Eligible Individual.  The number or value of shares of any Stock
Payment shall be determined by the Administrator and may be based upon one or
more Performance Criteria or any other specific criteria, including service to
the Company or any Affiliate, determined by the Administrator.  Stock Payments
may, but are not required to be made in lieu of base salary, bonus, fees or
other cash compensation otherwise payable to such Eligible Individual.

9.4 Deferred Stock.  The Administrator is authorized to grant Deferred Stock to
any Eligible Individual.  The number of shares of Deferred Stock shall be
determined by the Administrator and may be based on one or more Performance
Criteria or other specific criteria, including service to the Company or any
Affiliate, as the Administrator determines, in each case on a specified date or
dates or over any period or periods determined by the Administrator,  subject to
compliance with Section 409A of the Code or an exemption therefrom.  Shares
underlying a Deferred Stock Award which is subject to a vesting schedule or
other conditions or criteria set by the Administrator will not be issued until
those conditions have been satisfied.  Unless otherwise provided by the
Administrator, a holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and the Shares underlying the Award have been issued to the Participant.

9.5 Restricted Stock Units.  The Administrator is authorized to grant Restricted
Stock Units to any Eligible Individual.  The number and terms and conditions of
Restricted Stock Units shall be determined by the Administrator.  The
Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Affiliate,  in each case on a specified date or dates or over
any period or periods, as determined by the Administrator.  The Administrator
shall specify, or permit the Participant to elect, the

19

 

--------------------------------------------------------------------------------

 



conditions and dates upon which the Shares underlying the Restricted Stock Units
which shall be issued, which dates shall not be earlier than the date as of
which the Restricted Stock Units vest and become nonforfeitable and which
conditions and dates shall be subject to compliance with Section 409A of the
Code or an exemption therefrom.  On the distribution dates, the Company shall
issue to the Participant one unrestricted, fully transferable Share (or the Fair
Market Value of one such Share in cash) for each vested and nonforfeitable
Restricted Stock Unit.

9.6 Performance Share Awards.  Any Eligible Individual selected by the
Administrator may be granted one or more Performance Share Awards which shall be
denominated in a number of Shares and the vesting of which may be linked to any
one or more of the Performance Criteria, other specific performance criteria (in
each case on a specified date or dates or over any period or periods determined
by the Administrator) and/or time-vesting or other criteria, as determined by
the Administrator.

9.7 Other Incentive Awards.  The Administrator is authorized to grant Other
Incentive Awards to any Eligible Individual, which Awards may cover Shares or
the right to purchase Shares or have a value derived from the value of, or an
exercise or conversion privilege at a price related to, or that are otherwise
payable in or based on, Shares,  shareholder value or shareholder return, in
each case on a specified date or dates or over any period or periods determined
by the Administrator. Other Incentive Awards may be linked to any one or more of
the Performance Criteria or other specific performance criteria determined
appropriate by the Administrator.  

9.8 Cash Settlement.  Without limiting the generality of any other provision of
the Plan, the Administrator may provide, in an Award Agreement or subsequent to
the grant of an Award, in its discretion, that any Award may be settled in cash,
Shares or a combination thereof.

9.9 Other Terms and Conditions.  All applicable terms and conditions of each
Award described in this Article 9, including without limitation, as applicable,
the term, vesting and exercise/purchase price applicable to the Award, shall be
set by the Administrator in its sole discretion, provided,  however, that the
value of the consideration paid by a Participant for an Award shall not be less
than the par value of a Share, unless otherwise permitted by applicable law.

9.10 Exercise upon Termination of Service.    Awards described in this Article 9
 are exercisable or distributable, as applicable, only while the Participant is
an Employee,  Director or Consultant, as applicable.  The Administrator,
however, in its sole discretion, may provide that such Award may be exercised or
distributed subsequent to a Termination of Service as provided under an
applicable Program,  Award Agreement, payment deferral election and/or in
certain events, including a Change in Control, the Participant’s death,
retirement or disability or any other specified Termination of Service.





20

 

--------------------------------------------------------------------------------

 



ARTICLE 10.  

STOCK APPRECIATION RIGHTS

10.1 Grant of Stock Appreciation Rights.

(a) The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.

(b) A  Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose.  Except as
described in Section 10.1(c) hereof, the exercise price per Share subject to
each Stock Appreciation Right shall be set by the Administrator, but shall not
be less than 100% of the Fair Market Value on the date the Stock Appreciation
Right is granted.

(c) Notwithstanding the foregoing provisions of Section 10.1(b) hereof to the
contrary, in the case of a Stock Appreciation Right that is a Substitute Award,
the price per share of the shares subject to such Stock Appreciation Right may
be less than the Fair Market Value per share on the date of grant; provided,
 however, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the Shares subject to the Substitute
Award, over (b) the aggregate exercise price thereof does not exceed the excess
of:  (x) the aggregate Fair Market Value (as of the time immediately preceding
the transaction giving rise to the Substitute Award) of the shares of the
predecessor entity that were subject to the grant assumed or substituted for by
the Company, over (y) the aggregate exercise price of such shares.

10.2 Stock Appreciation Right Vesting.

(a) The Administrator shall determine the period during which a Participant
shall vest in a Stock Appreciation Right and have the right to exercise such
Stock Appreciation Right in whole or in part.  Such vesting may be based on
service with the Company or any Affiliate, or any other criteria selected by the
Administrator.  At any time after grant of a Stock Appreciation Right, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which a Stock Appreciation
Right vests.

(b) No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in an applicable Program or Award
Agreement or by action of the Administrator following the grant of the Stock
Appreciation Right.

10.3 Manner of Exercise.  All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
stock administrator 

21

 

--------------------------------------------------------------------------------

 



of the Company, or such other person or entity designated by the Administrator,
or his, her or its office, as applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised.  The notice shall be signed by the Participant or
other person then-entitled to exercise the Stock Appreciation Right or such
portion of the Stock Appreciation Right;

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations.  The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and

(c) In the event that the Stock Appreciation Right shall be exercised pursuant
to this Section 10.3 by any person or persons other than the Participant,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right.

10.4 Stock Appreciation Right Term.  The term of each Stock Appreciation Right
shall be set by the Administrator in its sole discretion; provided,  however,
 that the term shall not be more than ten (10) years from the date the Stock
Appreciation Right is granted.  The Administrator shall determine the time
period, including the time period following a Termination of Service, during
which the Participant has the right to exercise any vested Stock Appreciation
Rights, which time period may not extend beyond the expiration date of the Stock
Appreciation Right term.  Except as limited by the requirements of Section 409A
of the Code, the Administrator may extend the term of any outstanding Stock
Appreciation Right, and may extend the time period during which vested Stock
Appreciation Rights may be exercised in connection with any Termination of
Service of the Participant, and, subject to Section 13.1 hereof, may amend any
other term or condition of such Stock Appreciation Right relating to such a
Termination of Service.

ARTICLE 11.  

ADDITIONAL TERMS OF AWARDS

11.1 Payment.  The Administrator shall determine the methods by which payments
by any Participant with respect to any Awards granted under the Plan shall be
made, including, without limitation: (a) cash or check, (b) Shares (including,
in the case of payment of the exercise price of an Award,  Shares issuable
pursuant to the exercise of the Award)  held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required,  (c) delivery of a written or electronic notice
that the Participant has placed a market sell order with a broker with respect
to Shares then-issuable upon exercise or vesting of an Award, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the aggregate payments
required; provided,  however,  that payment of such proceeds is then made to the
Company upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator.  The

22

 

--------------------------------------------------------------------------------

 



Administrator shall also determine the methods by which Shares shall be
delivered or deemed to be delivered to Participants.  Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a Director or an
“executive officer” of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards
granted under the Plan, or continue any extension of credit with respect to such
payment with a loan from the Company or a loan arranged by the Company in
violation of Section 13(k) of the Exchange Act.

11.2 Tax Withholding.  The Company and its Affiliates shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company or an Affiliate, an amount sufficient to satisfy federal, state, local
and foreign taxes (including the Participant’s social security, Medicare and any
other employment tax obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising as a result of the Plan.  The
Administrator may in its sole discretion and in satisfaction of the foregoing
requirement allow a Participant to elect to have the Company or an Affiliate
withhold Shares otherwise issuable under an Award (or allow the surrender of
Shares).  Unless determined otherwise by the Administrator, the number of Shares
which may be so withheld or surrendered shall be limited to the number of shares
which have a Fair Market Value on the date of withholding or repurchase no
greater than the aggregate amount of such liabilities based on the minimum
statutory withholding rates or federal, state, local and foreign income tax and
payroll tax purposes that are applicable to such supplemental taxable income. 
The Administrator shall determine the fair market value of the Shares,
consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.

11.3 Transferability of Awards.

(a) Except as otherwise provided in Section 11.3(b) or (c) hereof:

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the shares underlying such Award have been issued, and
all restrictions applicable to such shares have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) unless and until such Award has been exercised, or the
Shares underlying such Award have been issued, and all restrictions applicable
to such Shares have lapsed, and any attempted disposition of an Award prior to
the satisfaction of these conditions shall be null and void and of no effect,
except to the extent that such disposition is permitted by clause (i) of this
provision; and



23

 

--------------------------------------------------------------------------------

 



(iii) During the lifetime of the Participant, only the Participant may exercise
an Award (or any portion thereof) granted to him under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Participant, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by his personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

(b) Notwithstanding Section 11.3(a) hereof, the Administrator, in its sole
discretion, may determine to permit a Participant or a Permitted Transferee of
such Participant to transfer an Award other than an Incentive Stock Option to
any one or more Permitted Transferees of such Participant, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
(other to another Permitted Transferee of the applicable Participant) other than
by will or the laws of descent and distribution; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Participant (other than
the ability to further transfer the Award); and (iii) the Participant (or
transferring Permitted Transferee) and the Permitted Transferee shall execute
any and all documents requested by the Administrator, including without
limitation, documents to (A) confirm the status of the transferee as a Permitted
Transferee,  (B) satisfy any requirements for an exemption for the transfer
under applicable federal, state and foreign securities laws and (C) evidence the
transfer.

(c) Notwithstanding Section 11.3(a) hereof, a Participant may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Participant and to receive any distribution with respect to any Award
upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Program or Award
Agreement applicable to the Participant, except to the extent the Plan, the
Program and the Award Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator.  If
the Participant is married or a domestic partner in a domestic partnership
qualified under applicable law and resides in a “community property” state, a
designation of a person other than the Participant’s spouse or domestic partner,
as applicable, as his or her beneficiary with respect to more than 50% of
the Participant’s interest in the Award shall not be effective without the prior
written or electronic consent of the Participant’s spouse or domestic
partner.  If no beneficiary has been designated or survives the Participant,
payment shall be made to the person entitled thereto pursuant to
the Participant’s will or the laws of descent and distribution.  Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Administrator
prior to the Participant’s death.

11.4 Conditions to Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, neither the Company nor its
Affiliates shall be required to issue or deliver any certificates or make any
book entries evidencing Shares pursuant to the exercise of any Award, unless and
until the Administrator has determined, with advice of counsel, that the
issuance of such Shares is in compliance with all

24

 

--------------------------------------------------------------------------------

 



applicable laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange on which the Shares are listed or traded, and the
Shares are covered by an effective registration statement or applicable
exemption from registration.  In addition to the terms and conditions provided
herein, the Administrator may require that a Participant make such reasonable
covenants, agreements, and representations as the Administrator, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements.

(b) All Share certificates delivered pursuant to the Plan and all shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state, or foreign securities or other laws, rules and regulations
and the rules of any securities exchange or automated quotation system on which
the Shares are listed, quoted, or traded.  The Administrator may place legends
on any Share certificate or book entry to reference restrictions applicable to
the Shares.

(c) The Administrator shall have the right to require any Participant to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.

(d) No fractional Shares shall be issued and the Administrator shall determine,
in its sole discretion, whether cash shall be given in lieu of fractional shares
or whether such fractional shares shall be eliminated by rounding down.

(e) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any applicable law, rule or regulation, the
Company and/or its Affiliates may, in lieu of delivering to any Participant
certificates evidencing Shares issued in connection with any Award, record the
issuance of Shares in the books of the Company (or, as applicable, its transfer
agent or stock plan administrator).

11.5 Forfeiture Provisions.  Pursuant to its general authority to determine the
terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in the terms of Awards made under the Plan, or
to require a Participant to agree by separate written or electronic instrument,
that: (a)(i) any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Award, or upon the receipt or resale of any Shares underlying the Award, must be
paid to the Company, and (ii) the Award shall terminate and any unexercised
portion of the Award (whether or not vested) shall be forfeited, if (b)(i)
a Termination of Service occurs prior to a specified date, or within a specified
time period following receipt or exercise of the Award, or (ii) the Participant
at any time, or during a specified time period, engages in any activity in
competition with the Company, or which is inimical, contrary or harmful to the
interests of the Company, as further defined by the Administrator or (iii) the
Participant incurs a Termination of Service for Cause.

11.6 Prohibition on Repricing.  The Administrator shall not, without the
approval of the stockholders of the Company, (a) authorize the amendment of any
outstanding Option or Stock Appreciation Right to reduce its price per share, or
(b) cancel any Option or Stock

25

 

--------------------------------------------------------------------------------

 



Appreciation Right in exchange for cash or another Award when the Option or
Stock Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares.

 

ARTICLE 12.

ADMINISTRATION

12.1 Administrator.  The Committee (or another committee or a subcommittee of
the Board assuming the functions of the Committee under the Plan) shall
administer the Plan (except as otherwise permitted herein) and, unless otherwise
determined by the Board, shall consist solely of two or more Non-Employee
Directors appointed by and holding office at the pleasure of the Board, each of
whom is intended to qualify as a “non-employee director” as defined by Rule
16b-3 of the Exchange Act, an “outside director” for purposes of Section 162(m)
of the Code and an “independent director” under the rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded, in each case, to the extent required under such provision;  provided,
 however,  that any action taken by the Committee shall be valid and effective,
whether or not members of the Committee at the time of such action are later
determined not to have satisfied the requirements for membership set forth in
this Section 12.l or otherwise provided in any charter of the Committee.  Except
as may otherwise be provided in any charter of the Committee, appointment of
Committee members shall be effective upon acceptance of appointment.  Committee
members may resign at any time by delivering written or electronic notice to the
Board.  Vacancies in the Committee may only be filled by the
Board.  Notwithstanding the foregoing, (a) the full Board, acting by a majority
of its members in office, shall conduct the general administration of the Plan
with respect to Awards granted to Non-Employee Directors and (b) the Board or
Committee may delegate its authority hereunder to the extent permitted by
Section 12.6 hereof.

12.2 Duties and Powers of Administrator.  It shall be the duty of the
Administrator to conduct the general administration of the Plan in accordance
with its provisions.  The Administrator shall have the power to interpret the
Plan and all Programs and Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan and any Program as
are not inconsistent with the Plan, to interpret, amend or revoke any such rules
and to amend any Program or Award Agreement provided that the rights or
obligations of the holder of the Award that is the subject of any such Program
or Award Agreement are not affected adversely by such amendment, unless the
consent of the Participant is obtained or such amendment is otherwise permitted
under Section 13.10 hereof.  Any such grant or award under the Plan need not be
the same with respect to each Participant.  Any such interpretations and rules
with respect to Incentive Stock Options shall be consistent with the provisions
of Section 422 of the Code.  In its sole discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan except with respect to matters which under Rule 16b‑3  under the
Exchange Act, Section 162(m) of the Code,  or the rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded are required to be determined in the sole discretion of the Committee.



26

 

--------------------------------------------------------------------------------

 



12.3 Action by the Committee.  Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee.  Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

12.4 Authority of Administrator.  Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and sole discretion
to:

(a) Designate Eligible Individuals to receive Awards;

(b) Determine the type or types of Awards to be granted to each Eligible
Individual;

(c) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria,  any restrictions or limitations on
the Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan, any
Program or any Award Agreement; and



27

 

--------------------------------------------------------------------------------

 



(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.

12.5 Decisions Binding.  The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.

12.6 Delegation of Authority.  To the extent permitted by applicable law or the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, the Board or Committee may from time to
time delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to this Article 12;  provided,  however,  that
in no event shall an officer of the Company be delegated the authority to grant
awards to, or amend awards held by, the following individuals: (a) individuals
who are subject to Section 16 of the Exchange Act,  (b) Covered Employees with
respect to Awards intended to constitute Performance-Based Compensation, or (c)
officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder;  provided further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under Section 162(m) of the Code and applicable securities laws or the rules of
any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded.  Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee.  At all times, the delegatee appointed
under this Section 12.6 shall serve in such capacity at the pleasure of the
Board and the Committee.

ARTICLE 13.

MISCELLANEOUS PROVISIONS

13.1 Amendment, Suspension or Termination of the Plan.  Except as otherwise
provided in this Section 13.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board.  However, without approval of the Company’s stockholders given within
twelve (12) months before or after the action by the Administrator, no action of
the Administrator may, except as provided in Section 13.2 hereof, (a) increase
the Share Limit or increase the Individual Award Limits, (b) reduce the price
per share of any outstanding Option or Stock Appreciation Right granted under
the Plan or (c) cancel any Option or Stock Appreciation Right in exchange for
cash or another Award when the Option or Stock Appreciation Right price per
share exceeds the Fair Market Value of the underlying Shares. Except as provided
in Section 13.10 hereof, no amendment, suspension or termination of the Plan
shall, without the consent of the Participant, impair any rights or obligations
under any Award theretofore granted or awarded, unless the Award itself
otherwise expressly so provides.  No Awards may be granted or awarded during any
period of suspension or after termination of the Plan.  The annual increase to
the Share Limit (set forth in Section 3.1(a)(iii) hereof) shall terminate on
August 3, 2020 and, from and after such date, no additional share increases
shall occur pursuant to Section 3.1(a)(iii) hereof.  In addition,

28

 

--------------------------------------------------------------------------------

 



notwithstanding anything herein to the contrary, no ISO shall be granted under
the Plan after the tenth anniversary of the Effective Date.

13.2 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator shall make equitable
adjustments, if any, to reflect such change with respect to (i) the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the Share Limit and Individual Award Limits); (ii)
the number and kind of shares of Common Stock (or other securities or property)
subject to outstanding Awards; (iii) the terms and conditions of any outstanding
Awards (including, without limitation, any applicable performance targets or
criteria with respect thereto); and/or (iv) the grant or exercise price per
share for any outstanding Awards under the Plan.  Any adjustment affecting an
Award intended as Performance-Based Compensation shall be made consistent with
the requirements of Section 162(m) of the Code unless otherwise determined by
the Administrator.

(b) In the event of any transaction or event described in Section 13.2(a) hereof
or any unusual or nonrecurring transactions or events affecting the Company, any
Affiliate of the Company, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Participant’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 13.2, the Administrator determines in good
faith that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Administrator in its sole discretion having
an aggregate value not exceeding the amount that could have been attained upon
the exercise of such Award or realization of the Participant’s rights had such
Award been currently exercisable or payable or fully vested;

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent

29

 

--------------------------------------------------------------------------------

 



or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices;

(iii) To make adjustments in the number and type of securities subject to
outstanding Awards and Awards which may be granted in the future and/or in the
terms, conditions and criteria included in such Awards (including the grant or
exercise price, as applicable); 

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all securities covered thereby, notwithstanding anything to the
contrary in the Plan or an applicable Program or Award Agreement; and

(v) To provide that the Award cannot vest, be exercised or become payable after
such event.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(a) and 13.2(b) hereof:

(i) The number and type of securities subject to each outstanding Award and/or
the exercise price or grant price thereof, if applicable, shall be equitably
adjusted.  The adjustment provided under this Section 13.2(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.

(ii) The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments to the
Share Limit and the Individual Award Limits).  The adjustments provided under
this Section 13.2(c) shall be nondiscretionary and shall be final and binding on
the affected Participant and the Company.

(d) Change in Control.

(i) Notwithstanding any other provision of the Plan, in the event of a Change in
Control, each outstanding Award shall be assumed or an equivalent Award
substituted by the successor corporation or a parent or subsidiary of the
successor corporation.    For the purposes of this Section 13.2(d)(i),  an Award
shall be considered assumed or substituted if, following the Change in Control,
the assumed or substituted Award confers the right to purchase or receive, for
each share of Common Stock subject to the Award immediately prior to the Change
in Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares); provided,  however,  that if such
consideration received in the Change in Control was not solely common stock of
the successor corporation or its parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of the assumed or substituted Award, for each share of Common Stock
subject to such Award, to be solely common stock of the successor corporation or
its parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.  



30

 

--------------------------------------------------------------------------------

 



(ii) In the event that the successor corporation in a Change in Control and its
parents and subsidiaries refuse to assume or substitute for any Award in
accordance with Section 13.2(d)(i) hereof,  each such non-assumed/substituted
Award shall become fully vested and, as applicable, exercisable and shall be
deemed exercised, immediately prior to the consummation of such transaction, and
all forfeiture restrictions on any or all such Awards shall lapse at such
time.  If an Award vests and, as applicable, is exercised in lieu of assumption
or substitution in connection with a  Change in Control, the Administrator shall
notify the Participant of such vesting and any applicable exercise , and the
Award shall terminate upon the Change in Control.  For the avoidance of doubt,
if the value of an Award that is terminated in connection with this Section
13.2(d)(ii) is zero or negative at the time of such Change in Control, such
Award shall be terminated upon the Change in Control without payment of
consideration therefor.

(e) The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(f) With respect to Awards which are granted to Covered Employees and are
intended to qualify as Performance-Based Compensation, no adjustment or action
described in this Section 13.2 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause such Award
to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify.  No adjustment or
action described in this Section 13.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code.  Furthermore, no such adjustment
or action shall be authorized with respect to any Award to the extent such
adjustment or action would result in short-swing profits liability under Section
16 or violate the exemptive conditions of Rule 16b-3 unless the Administrator
determines that the Award is not to comply with such exemptive conditions.

(g) The existence of the Plan, the Program, the Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(h) No action shall be taken under this Section 13.2 which shall cause an Award
to fail to comply with Section 409A of the Code or an exemption therefrom, in
either case, to the extent applicable to such Award, unless the Administrator
determines any such adjustments to be appropriate.

(i) In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash

31

 

--------------------------------------------------------------------------------

 



dividends) of Company assets to stockholders, or any other change affecting the
shares of Common Stock or the share price of the Common Stock including any
Equity Restructuring, for reasons of administrative convenience, the Company in
its sole discretion may refuse to permit the exercise of any Award during a
period of thirty (30) days prior to the consummation of any such transaction.

13.3 Approval of Plan by Stockholders.    The Original Plan was approved by the
Company’s stockholders on August 5, 2010.  The Plan (as amended and restated)
will be submitted for the approval of the Company’s stockholders within twelve
(12) months after the date of the Board’s initial adoption of the Plan (as
amended and restated).  Awards may be granted or awarded under the Plan (as
amended and restated) and subject to the terms and conditions of the Original
Plan following the Board’s adoption of the Plan (as amended and restated) unless
and until the Plan (as amended and restated) receives stockholder
approval.  Awards granted from and after stockholder approval of the Plan (as
amended and restated) will be subject to the terms and conditions of the Plan
(as amended and restated).  If the Plan (as amended and restated) is not
approved by stockholders within twelve (12) months after its adoption by the
Board, then the Original Plan shall continue on its existing terms and
conditions and the Plan (as amended and restated) shall be of no force or
effect. . 

13.4 No Stockholders Rights.  Except as otherwise provided herein or in an Award
Agreement, a Participant shall have none of the rights of a stockholder with
respect to shares of Common Stock covered by any Award until the Participant
becomes the record owner of such shares of Common Stock.

13.5 Paperless Administration.  In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

13.6 Effect of Plan upon Other Compensation Plans.  The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate.  Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate:  (a) to establish any other forms of
incentives or compensation for Employees,  Directors or Consultants of the
Company or any Affiliate, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

13.7 Compliance with Laws.  The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel

32

 

--------------------------------------------------------------------------------

 



for the Company, be necessary or advisable in connection therewith.  Any
securities delivered under the Plan shall be subject to such restrictions, and
the person acquiring such securities shall, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all applicable legal
requirements.  To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

13.8 Titles and Headings, References to Sections of the Code or Exchange Act.  
 The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

13.9 Governing Law.  The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.

13.10 Section 409A.  To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code,  the Plan,
any applicable Program and the Award Agreement covering such Award shall be
interpreted in accordance with Section 409A of the Code.  Notwithstanding any
provision of the Plan to the contrary, in the event that, following the
Effective Date, the Administrator determines that any Award may be subject to
Section 409A of the Code, the Administrator may adopt such amendments to the
Plan, any applicable Program and the Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Administrator determines are
necessary or appropriate to avoid the imposition of taxes on the Award under
Section 409A of the Code, either through compliance with the requirements of
Section 409A of the Code or with an available exemption therefrom.

13.11 No Rights to Awards.  No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Participants
or any other persons uniformly.

13.12 Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation.  With respect to any payments not yet made to
a Participant pursuant to an Award, nothing contained in the Plan or any Program
or Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.

13.13 Indemnification.  To the extent allowable pursuant to applicable law, each
member of the Board and any officer or other employee to whom authority to
administer any component of the Plan is delegated shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to

33

 

--------------------------------------------------------------------------------

 



act pursuant to the Plan and against and from any and all amounts paid by him or
her in satisfaction of judgment in such action, suit, or proceeding against him
or her; provided,  however, that he or she gives the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled pursuant to the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

13.14 Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

13.15 Expenses.  The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

 

[signature page follows]



34

 

--------------------------------------------------------------------------------

 



*  *  *  *  *

I  hereby certify that the foregoing Plan (as amended and restated) was duly
adopted by the Board of Directors of Demand Media, Inc. (n/k/a Leaf Group Ltd.)
on April 23, 2015.

*  *  *  *  *

I  hereby certify that the foregoing Plan (as amended and restated) was approved
by the stockholders of Demand Media, Inc. (n/k/a Leaf Group Ltd.) on June 11,
2015.

*  *  *  *  *

I hereby certify that the Board of Directors of Demand Media, Inc. (n/k/a Leaf
Group Ltd.) approved updates to the foregoing Plan (as amended and restated) in
order to reflect the corporate name change to Leaf Group Ltd. on October 24
2016.

Executed on this 9thth day of November,  2016.

 

/s/ DANIEL WEINROT



Daniel Weinrot

  EVP Legal, General Counsel and Secretary



 

 

35

 

--------------------------------------------------------------------------------